DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner was unable to find written description support for the new limitation “wherein the two circular electrodes do not share any segment of the flap,” as recited in claims 1 and 10.  The originally-filed disclosure makes no mention of “sharing” any portion of the flap between circular electrodes, and the only mention of “segments” of the flap in paragraph 28 refers to “hole-segments” which are portions where two or more suture holes may be arranged linearly along an elongation direction of the flap to form a hole-segment.  Therefore, the putative written description support apparently derives from the drawings.  However, review of the drawings show several aspects where “the two circular electrodes” do share segments of the flap.  For instance, since the scope of “segments” is undefined by the disclosure or claims (see also section 112(b) rejection below), the “circular electrodes” as claimed share any number of longitudinal segments of the flap (see annotated Figure 6 A below):

    PNG
    media_image1.png
    445
    760
    media_image1.png
    Greyscale

	Additionally, transverse segments of the flap are “shared” by the two circular electrodes because the same segment of the flap creates portions of both circular electrodes “1” and “2” of Figure 8.  Please see annotated Figure 6 B below:

    PNG
    media_image2.png
    833
    781
    media_image2.png
    Greyscale

Therefore, the examiner respectfully asserts that there is no written description support to show possession of the concept of “wherein the two circular electrodes do not share any segment of the flap,” as recited in claims 1 and 10.”  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 USC 112, first paragraph, as failing to comply with the written description requirement (See MPEP 2173.05(i)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “share” and “segment” are vague.  The originally-filed disclosure makes no mention of the term “share” and the only discussion of a “segment” of the flap is in paragraph 28, referring to “hole-segments” which are portions where two or more suture holes may be arranged linearly along an elongation direction of the flap to form a hole-segment.  In regards to “share,” it is unclear whether this refers to some sort of direct contact between elements or something else.  For instance, Figure 8 depicts a unitary flap 3 that creates both of the claimed circular electrodes.  Since these two electrodes are created by the same flap element, one could conclude that the two electrodes “share” all segments of the flap (i.e., both electrodes are defined by the flap and so “share” all segments of the flap).  In other words, it is unclear what geometrical or structural scope “share” is meant to define.  In regards to “segment,” it is unclear whether this requires a transverse cross-section, longitudinal cross-section, some arbitrary area, or some other scope.
Response to Arguments
Applicant’s arguments, see “Remarks,” filed 11/11/2022, with respect to the rejection(s) of claim(s) 1-13 under prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the section 112 issues set forth above, and due to the uncertainty of claim scope, possible prior art rejections will be reconsidered, depending on resolution of the issues above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792